UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 18, 2010 (August 18, 2010) ECOLOCAP SOLUTIONS INC. (Exact Name of Small Business Issuer as specified in its charter) NEVADA 000-52256 (State or other jurisdiction of incorporation) (Commission File No.) 1250 S. Grove Ave. Barrington, Illinois (Address of principal executive offices) (866) 479-7041 (Issuer’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e- Item 7.01: Regulation FD Disclosure. Today we announced that we have reached an agreement with EMTECH FUELS to start testing M-Fuel, with an accredited lab, to get local and EPA approval for the proprietary, emulsified diesel fuel.The accreditation will mean the M-Fuel will be able to earn approval to be used as an alternative to low sulfur diesel for immediate use as both internal and external diesel engines, and in addition, will meet the EPA emission reduction mandates for the year 2014. Item 9.01: Financial Statements and Exhibits. Exhibit No. Description Press Release dated August 18, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EcoloCap Solutions Inc. Date: August 18, 2010 By: MICHAEL SIEGEL Michael Siegel President
